DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2022-06-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claims 8-14 are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a processor typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of processor, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of a “processor” as software, per se, is also consistent with the Specification, e.g. [0120] (processor listed as an element distinct from hardware and firmware embodiments).  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claim(s) is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by a computer-readable storage device.
The Examiner notes that the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO; See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow); See also MPEP 2111.01.  The broadest reasonable interpretation of a claim drawn to a “non-transitory computer readable storage medium configured to store instructions” encompasses all computer-readable storage devices with sufficient capacity (a negligible amount) for storing the recited instructions.  Note that the claim limitation “configured to” suggests or makes optional - but does not require – the storage of instructions that would actually perform the recited acts, nor does the claim language limit the claim to a particular structure (aside from generic computer storage); See MPEP 2111.04.  Therefore, recitation of “configured to store instructions that …” and the (optional) steps that follow are clearly anticipated by any computer-readable storage device with sufficient capacity for storing instructions that would perform the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Biddle .

With respect to independent claim 1, Biddle discloses a method comprising:
identifying a code segment accessed during a code access event {paras. 0073 & 0083: “a developer 304 working within an IDE 302, may request to open one or more files”}.
scanning code of the code segment to identify a degree of sensitivity of the code {paras. 0073-0075 & 0088: “determine a relative sensitivity of each section of code a software build”}.
appending a code access annotation to the code segment based on detected actions performed to the code during the code access event {para. 0088: “if commit monitor 350 detects test results 346 returned from CI system 134, with a failed test indicator, commit monitor 350 may trigger sensitivity monitor 210 to collect sensitivity characteristics of the committed code and to update sensitivity metadata database 214”}.
updating a code log to identify the code access annotation {para. 0089: “update sensitivity metadata database 214 with test results 346”}.

With respect to dependent claim 2, Biddle discloses:
identifying a file type associated with the code segment {para. 0076: “sensitivity factors database 216 may include, but is not limited to, … a ratio of a number of times a section of code has broken the build compared to the number of commits on the section of code 228”}.
applying selective access to the code segment based on the identified file type {para. 0101: “If the commit request includes a high SR [(sensitivity rating)], committer 324 may be directed to apply additional scrutiny prior to authorizing the commit of edited code 310 to software build 140”}.

With respect to dependent claim 3, Biddle discloses applying selective access to the code segment based on the identified degree of sensitivity of the code {para. 0101: “If the commit request includes a high SR [(sensitivity rating)], committer 324 may be directed to apply additional scrutiny prior to authorizing the commit of edited code 310 to software build 140”}.

With respect to dependent claim 4, Biddle discloses:
determining whether the code segment is deemed sensitive {paras. 0073-0075 & 0088: “determine a relative sensitivity of each section of code a software build”}.
when the code segment is deemed sensitive, storing the code access event in an event log {para. 0089: “update sensitivity metadata database 214 with test results 346”}.

With respect to dependent claim 5, Biddle discloses:
periodically monitoring the code access event to identify actions performed to the code segment during the code access event {para. 0057: “receive automated feedback of a sensitivity rating, in real-time, in addition to or as an alternative to receiving an indicator that a recent change to a section of code has broken software build 140 during testing”}.
storing a record of each of the actions performed to the code segment in the event log {para. 0079: “git log may provide the developer with an indication of the file and line changes at the commit level”}.

With respect to dependent claim 6, Biddle discloses applying one or more code access restrictions to the code segment {para. 0101: “If the commit request includes a high SR [(sensitivity rating)], committer 324 may be directed to apply additional scrutiny prior to authorizing the commit of edited code 310 to software build 140”}, wherein the one or more code access restrictions comprise one or more of a code modification restriction, a code read restriction, and a code copy restriction {para. 0062: “one or more developers with different levels of authorization to review and commit files to the software build 140”}.

With respect to dependent claim 7, Biddle discloses wherein the code access event comprises one or more of a code displaying event, a code copy event and a code modification event {para. 0062: “one or more developers with different levels of authorization to review and commit files to the software build 140”}.

With respect to claims 8-14, a corresponding reasoning as given earlier in this section with respect to claims 1-7 applies, mutatis mutandis, to the subject matter of claims 8-14; therefore, claims 8-14 are rejected, for similar reasons, under the grounds as set forth for claims 1-7.

With respect to claims 15-20, a corresponding reasoning as given earlier in this section with respect to claims 1-6 applies, mutatis mutandis, to the subject matter of claims 15-20; therefore, claims 15-20 are rejected, for similar reasons, under the grounds as set forth for claims 1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491